DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-4, and 6-32 are allowed.
Claim 5 has been cancelled by applicant.

EXAMINER’S AMENDMENT
An examiners amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via phone call and email by attorney James L. Katz (Registration No. 42,711) on April 26, 2020.
Listing of Claims:
1.	(Previously Presented) A computer implemented method of securely communicating confidential information between client computers, the method comprising:	generating, by a processor associated with a first client computer, an electronic data transaction request message;	generating, by the processor associated with the first client computer, a first public token based on a first private token;	augmenting, by the processor associated with the first client computer, the electronic data transaction request message with the first public token, the augmented electronic data transaction request message including the first public token;	transmitting, by the processor associated with the first client computer, the 
2.	(Original) The computer implemented method of claim 1, wherein the processor is a first processor, and wherein the encrypted confidential information is generated and encrypted with the second public token by a second processor associated with the second client computer.
3.	(Previously Presented) The computer implemented method of claim 2, wherein the second and third public tokens are independently generated by the first client computer and the second client computer.

5.	(Canceled) 
6.	(Currently Amended) The computer implemented method of claim [[5]] 1, wherein the processing the electronic data transaction request message comprises determining whether an attempt to match the received augmented electronic data transaction request message with at least one previously received but unsatisfied electronic data transaction request message for a transaction which is counter thereto results in at least partial satisfaction of one or both of the electronic data transaction request message and the at least one previously received but unsatisfied electronic data transaction request message.
7.	(Previously Presented) A computer implemented method of securely and deterministically decrypting confidential information associated with a plurality of anonymized electronic data transaction result messages by a first market participant, the plurality of electronic data transaction result messages generated by one or more exchange computing systems and responsive to a second plurality of request messages generated by a first plurality of market participants responsive to a first plurality of request messages generated by the first market participant, wherein the second plurality of request messages being responsive to the first plurality of request messages is not known to the first market participant, the method comprising:	generating, by a processor associated with the first market participant, the first plurality of request messages;	generating, by the processor associated with the first market participant, a first plurality of public tokens based on a first private token;	augmenting, by the processor associated with the first market participant, each of the first plurality of request messages with one of the first plurality of public 
8.	(Original) The computer implemented method of claim 7, wherein the plurality of  electronic data transaction result messages including any of the second plurality of public tokens are based on the first plurality of request messages, wherein the  electronic data transaction result messages have an association with each other as being based on the first plurality of request messages, and wherein the association is not discernable to any other market participants other than the first market participant.
9.	(Original) The computer implemented method of claim 7, wherein the request messages in the first plurality of request messages are associated with each other as being based on an order, and wherein the association of the request messages in the first plurality of request messages to each other is not discernable to the first plurality of market participants.
10.	(Original) The computer implemented method of claim 7, further comprising generating, by the processor, the tokens based on hierarchical deterministic keys that are based on elliptic curve cryptography.
11.	(Original) The computer implemented method of claim 7, wherein the second private token is derived from the first private token using hierarchical deterministic keys using elliptic curve cryptography.
12.	(Original) The computer implemented method of claim 7, wherein the confidential information is generated and encrypted by a market participant other than the first market participant.
13.	(Original) The computer implemented method of claim 7, wherein each of the first plurality of public tokens is characterized as having no association discernable by any of the market participants other than the first market participant with the other of the first plurality of public tokens.

15.	(Previously Presented) The computer implemented method of claim 7, wherein the second and third plurality of public tokens are independently generated by the first market participant and the first plurality of market participants.
16.	(Original) The computer implemented method of claim 15, wherein the first plurality of market participants generates the second plurality of public tokens based on a number of request messages in the second plurality of request messages.
17.	(Original) The computer implemented method of claim 16, wherein the number of request messages in the second plurality of request messages is not known to the first market participant.
18.	(Previously Presented) The computer implemented method of claim 17, wherein the first market participant generates a fourth plurality of public tokens that includes the second plurality of public tokens, and wherein a number of public tokens in the fourth plurality of public tokens is greater than a number of public tokens in the second plurality of public tokens.
19.	(Original) The computer implemented method of claim 7, wherein the second plurality of request messages is greater than the first plurality of request messages.
20.	(Original) The computer implemented method of claim 7, wherein transmission of one or more electronic data transaction result messages from the one or more exchange computing systems to the first market participant is eliminated.
21.	(Original) The computer implemented method of claim 20, wherein identifying, by the processor, from the database of electronic data transaction result messages, any electronic data transaction result messages labeled with any of the second plurality of 
22.	(Original) The computer implemented method of claim 21, wherein each of the plurality of electronic data transaction result messages, if transmitted directly to any of the market participants, may be subject to varying transmission delays while being transmitted directly to any of the market participants.
23.	(Original) The computer implemented method of claim 7, wherein each of the one or more exchange computing systems is configured to determine whether an attempt to match a request message with at least one previously received but unsatisfied request message for a transaction which is counter thereto results in at least partial satisfaction of one or both of the request message and the at least one previously received but unsatisfied request message.
24.	(Original) The computer implemented method of claim 7, wherein each request message comprises a trade order, trade modification, trade cancellation, or combination thereof, and each electronic data transaction result message comprises a confirmation message, update message, rejection message, or combination thereof.
25.	(Original) The computer implemented method of claim 7, wherein the electronic data transaction result messages comprise data representative of a change in a market.
26.	(Original) The computer implemented method of claim 7, wherein the electronic data transaction result messages are generated by at least two exchange computing systems.
27.	(Previously Presented) A computer implemented method of securely communicating confidential data between a plurality of client computers, the method comprising:	generating, by a first processor associated with a first client computer, a first electronic data transaction request message;	generating, by the first processor, a first public token based on a first private 
28.	(Original) The computer implemented method of claim 27, further comprising:	identifying, by the first processor, from the database, the augmented electronic data transaction result message based on the second public token.
29.	(Original) The computer implemented method of claim 27, wherein the confidential information is second confidential information, the method further comprising:	generating, by the second processor, first confidential information associated with the second electronic data transaction request message;	encrypting, by the second processor, the first confidential information with the first public token;	augmenting, by the second processor, the encrypted first confidential information with the first public token; and	transmitting, by the second processor, the augmented encrypted first confidential information to the database.
30.	(Original) The computer implemented method of claim 29, further comprising:	identifying, by the first processor, from the database, the augmented encrypted first confidential information based on the first public token; and	decrypting, by the first processor, the encrypted first confidential information with the first private token.





REASONS FOR ALLOWANCE
Claim(s) 1-4, and 6-32 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Based on the prior art search results, the prior art of record fails to anticipate or render obvious the claimed subject matter of the instant application.  No known reference, alone or in combination, would provide the invention of claims 1, 7, 27, 31, and 32.  Specifically, one of ordinary skill in the art would not be motivated to modify the teachings of the prior art to provide combination of steps performed by the systems and methods of claim 1, and as similarly recited in claims 7, 27, 31, and 32 which:
generating, by the processor associated with the first client computer, a first public token based on a first private token;
augmenting, by the processor associated with the first client computer, the electronic data transaction request message with the first public token, the augmented electronic data transaction request message including the first public token;
transmitting, by the processor associated with the first client computer, the augmented electronic data transaction request message to a second client computer over a network, the second client computer generating an electronic data transaction result message, in response to processing the received augmented electronic data transaction request messages and a second public token based on the first public token contained therein, and further including confidential information, encrypted based on the second public token, in the electronic data transaction result message and labeling the electronic data transaction result message with the second public token and storing the labeled electronic data transaction result message in a database of electronic data transaction result messages, wherein the database is accessible to the first and second client computers over the network;
generating, by the processor associated with the first client computer, a third public token based on the first public token, the third public token being identical to the second public token;
identifying, by the processor associated with the first client computer, from the database, using the third public token the electronic data transaction result message labeled with the second public token;
generating, by the processor associated with the first client computer, a second private token corresponding to the second public token used to identify the electronic data transaction result message; and


The closest art of record, US Patent Application Publication 20190066228 to Wright, discloses “The invention relates generally to cryptographic techniques for secure processing, transmission and exchange of data. It also relates to peer-to-peer distributed ledgers such as (but not limited to) the Bitcoin blockchain. In particular, it relates to control solutions for identifying, protecting, extracting, transmitting and updating data in a cryptographically controlled and secure manner. It also relates to system inter-operability and the ability to communicate data between different and distinct computing systems. The invention provides a computer implemented method (and corresponding systems) comprising the steps of identifying a set of first structure public keys comprising at least one public root key associated with a first structure of interest of an entity and one or more associated public sub-keys; deriving a deterministic association between the at least one public root key and the one or more associated public sub-keys; and extracting data from a plurality of transactions (TXs) from a blockchain. The data comprises data indicative of a blockchain transaction (Tx) between the first structure and at least one further structure; and a first structure public key associated with the first structure. The first structure public key is part of a cryptographic public/private key. The method includes the step of generating an output for the first structure of interest by matching at least part of the set of first structure public keys to the extracted transaction data using the deterministic association. The one or more public sub-keys is generated or determined using Elliptic Curve Cryptography (ECC) and a deterministic key (DK) that is based on a cryptographic hash of a message (M). The one or more public sub-keys is determined based on a scalar addition of an associated public parent key and the scalar multiplication of a deterministic key (DK) and a generator (G).”
The closest art of record, US Patent Application Publication 20190068365 to Wright, discloses “The invention provides a secure method for exchanging entities via a blockchain. The invention incorporates tokenisation techniques, and also techniques for embedding metadata in a redeem script 
The closest art of record, US Patent Application Publication 20130218739 to Kmiec, et al., discloses “Systems and methods are presented for communication of financial messages from an Exchange to market participants whereby messages directed to particular market participants may be consolidated with other messages directed to all market participants and communicated via the same communications medium while preserving the anonymity of those market participants to which messages are particularly directed. Accordingly, redundant communications are eliminated, reducing the overall volume of communicated data and the resources necessary in support thereof; inhibition of any one market participant intentionally or unintentionally influencing the market via exposure of their activities, or otherwise unfairly impinging on the exposed activities of other market participants, is maintained; and inequitable information access is eliminated as the consolidated messages are transmitted to all market participants substantially simultaneously over the same medium thereby 
The closest art of record, NPL Blockchain Technologies: The Foreseeable Impact on Society and Industry to Aste, et al., discloses “Blockchain is a technology that uses community validation to keep synchronized the content of ledgers replicated across multiple users. Although blockchain derives its origins from technologies introduced decades ago, it has gained popularity with Bitcoin… Blockchain is generally included in the larger family of distributed-ledger technologies, which encompass all methods for decentralized record keeping of transactional and data sharing across multiple servers, countries, or institutions. Not all distributed ledgers employ a chain of blocks, but for simplicity, here we use the term “blockchain technologies” to indicate the general class of distributed ledgers based on community consensus… Blockchain allows a group of independent parties to work with universal data sources, automatically reconciling among all participants. Ownership rights on the data and authorization of data transactions are exerted through public/private key technology without the need for human interaction or trust providers, verification, or arbitration.”










Reasons for Patent Eligibility under 101
The claimed inventions, while varying in scope, recite the limitations:
	generating, by the processor associated with the first client computer, a first public token based on a first private token;
augmenting, by the processor associated with the first client computer, the electronic data transaction request message with the first public token, the augmented electronic data transaction request message including the first public token;
transmitting, by the processor associated with the first client computer, the augmented electronic data transaction request message to a second client computer over a network, the second client computer generating an electronic data transaction result message, in response to processing the received augmented electronic data transaction request messages and a second public token based on the first public token contained therein, and further including confidential information, encrypted based on the second public token, in the electronic data transaction result message and labeling the electronic data transaction result message with the second public token and storing the labeled electronic data transaction result message in a 
generating, by the processor associated with the first client computer, a third public token based on the first public token, the third public token being identical to the second public token;
identifying, by the processor associated with the first client computer, from the database, using the third public token the electronic data transaction result message labeled with the second public token;
generating, by the processor associated with the first client computer, a second private token corresponding to the second public token used to identify the electronic data transaction result message; and
2U.S. Pat. App. Ser. No. 15/981,635Our Case No. 004672-18003A-USdecrypting, by the processor associated with the first client computer, the encrypted confidential information with the second private token.

These are meaningful limitations that are more than generally linking the use of the abstract idea to a particular technological environment or field of use and are indicative of a practical application in that the ordered combination of steps are being performed in a non-conventional and non-generic way which provide a system/method of securely communicating confidential information between client computers using hierarchically generated tokens, e.g. a second public token generated based on a first public token included in a request message, which enables retrieval of a transaction result message from a database and decryption of confidential information associated therewith, providing a specific and practical application which utilizes hierarchical deterministic keys, generated by one or more upstream entities, to allow a downstream entity to pass private/confidential back to the upstream entity via publicly viewable data, e.g. a publicly accessible database or data feed.   Further the claims are also not well-understood, routine or conventional.

For the reasons stated above, claims 1-4, and 6-32 have been deemed to be patent eligible under 35 U.S.C 101.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S CUNNINGHAM II whose telephone number is (313)446-6564.  The examiner can normally be reached on Mon-Fri 8:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY S. CUNNINGHAM II
Examiner
Art Unit 3694



/G.S.C./Examiner, Art Unit 3694                                                                                                                                                                                                        

	/Mike Anderson/               Primary Examiner of Art Unit 3694